DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over MNIH (Pub. No.: US 2015/0100530A1 and further in view of Bialynicka (Patent No.: US 9836484B1).

With respect to claim 2:
MNIH discloses a  device comprising a processor (parag. 0026 discloses processor); b) an imaging sensor (parag. 0037, 0069) wherein the processor is configured to periodically record an image from the imaging sensor (parag. 0019, 0029), ii) pass the image through a deep neural network to obtain a result (parag. 0082-0084), iii) determine, based on the result, whether the device should cause a transition in a state machine model of an observed machine, and iv) if the determination is yes, cause the state machine transition to occur (parag. 0018, 0028, 0030);
MNIH does not explicitly disclose a wireless communication interface.
Bialynicka discloses a wireless communication interface (fig. 1, and claim 1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Bialynicka into the teaching of MNIH in order to capture image design for resource efficiency.

Allowable Subject Matter
Claim 1 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649